Per Curiam.

When an attorney admitted to the practice of law in Ohio is disciplined by another jurisdiction, Gov.Bar R. V(11)(F)(4) requires this court to “impose the identical or comparable discipline imposed in the other jurisdiction * * unless the attorney proves by clear and convincing evidence that such discipline would be unwarranted. Nicotera has not done so. Moreover, his inactive status in Ohio does not preclude discipline. Accordingly, Thomas C. Nicotera is publicly reprimanded. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.